Title: To John Adams from John Sullivan, 8 June 1777
From: Sullivan, John
To: Adams, John


     
      My Dear Friend
      Princeton June 8th 1777
     
     You cant oblidge me more than by giving me a Line to Inform whether you are, or are not alive; I begin to grow Suspicions and am therefore uneasy. I Should be Exceeding unhappy if you were to Steal a march upon me During the present Contest. I am Determined to See it out.
     I wrote a Line beging your opinion upon Some Points but (Like Saul in Distress) I can get no answer. I fear Therefore Those points are all against me and you Think best to keep your opinions to yourself—but believe me my Dear friend I have received So many Shocks that I can Stand any thing.
     The Enemy Desert to us in great plenty. About forty of their vessels have fallen down to the Hook but what they have on board or what is their Design I cant Say. They have 20 more Pontons brought up and Loaded at Brunswick. I find the Militia here have Taken the Resolution to oppose them and Act in Conjunction with my forces; I am grieved for the Honest Quakers. I fear they will have no opportunity of presenting their address to General Howe unless they come on this Side the Delaware to meet him. Dear Sir I have the honor to be with Every Sentiment of Friendship & Esteem your most obedt. Servt.
     
      Jno Sullivan
     
    